497 So.2d 730 (1986)
STATE of Florida, Appellant,
v.
Kenneth Lee WILLIAMS, Appellee.
Nos. 85-787 to 85-791.
District Court of Appeal of Florida, Second District.
November 14, 1986.
Jim Smith, Atty. Gen., Tallahassee, and Candance M. Sunderland, Asst. Atty. Gen., Tampa, for appellant.
James Marion Moorman, Public Defender, Bartow, and Deborah K. Brueckheimer, Asst. Public Defender, Tampa, for appellee.
PER CURIAM.
The state appeals an order granting a motion for discharge under the speedy trial rule. We affirm.
"Where material discovery is furnished at a time which will not enable the defendant to make use of it in the preparation of his defense before the expiration of the speedy trial time limits, the court may properly continue the case to a date beyond those limits, charge the continuance to the State, and thereafter grant the defendant's motion for discharge based on the speedy trial rule violation." State v. Del Gaudio, 445 So.2d 605, 611 (Fla.3d DCA 1984). The trial court's order essentially followed that Del Gaudio principle. We cannot conclude that the trial court erred.
Affirmed.
CAMPBELL, A.C.J., and LEHAN and FRANK, JJ., concur.